EXHIBIT 10.1

 

CONSULTING SERVICES AGREEMENT

 

This consulting services agreement is dated June 24, 2020 (the "Effective Date")
between SCOTT SHELLADY, a resident of Indiana ("Consultant"), and GOOD HEMP,
INC., a Nevada corporation ("Company").

 

Consultant is, among other things, in the business of providing various
marketing and advertising consulting services . In that regard, Consultant,
among other things, provides: (i) consulting and management services for the
marketing and sales of products and services; (ii)the distribution of products;
(iii) development and implementation of retail sales program (v); product
branding; and (vi) development of product specifications.

 

Company in the business of producing hemp-based beverages which are distributed
and sold throughout the United States. The Company's shares are traded in the
over the counter market.

 

Company desires to retain the services of Consultant to assist it in the market,
sale, branding, and distribution of its products.

 

Therefore, the parties agree as follows:

 

1. Term. The term of the agreement shall run from July 1, 2020 through December
31,2020 (the "Initial Term"). After the Initial Term, the agreement shall
automatically renew for another six (6) months (through June 30, 2021) unless
one party gives written notice of termination to the other party not less than
thirty (30) days prior to the end of the Initial Term. The Initial Term and the
automatic extension, if applicable, are collectively referred to as the "Term."

 

2. Consulting Services. During the Term, Consultant shall provide professional
consulting services in connection with (a) the marketing, sales, distribution,
branding, of Company's Hemp/CBD products and (b) the development and
implementation of retail sales programs and product specifications. (the
"Consulting Services").

 

3. Consultant Fees. In consideration of Consulting Services, Company shall pay
to Consultant a consulting fee in the amount of Five Thousand Dollars
($5,000.00) per month during the Term, with the monthly payment due on the last
day of the month beginning on July 31, 2020 (the "Consulting Fee").

 

4. Equity Investment. In addition to the Consulting Fee, In exchange for the
consulting services outlined above to be provided by Consultant, Company shall
issue one hundred thousand (100,000) common shares of the Company to Consultant.
(the "Equity lnvestment").

 

5. Expenses. All expenses incurred by Consultant in providing the Consulting
Services shall be the sole responsibility of Consultant, and, except as
specifically authorized in writing in each instance by an officer or manager of
Company, Company shall not reimburse or compensate Consultant on account of, or
with respect to, any such expenses.

 

6. Quality of Services and Conduct. Every aspect of the Consulting Services
shall consistent with standards customary in high-quality professional services
in the retail products industry. Consultant further agrees that in providing the
Consulting Services, she shall conduct herself in a commercially reputable and
ethical manner, shall comply with all applicable laws, and shall not engage in
any deceptive or other practice that impugns Company's commercial reputation or
goodwill.

 

  1



 

 

7. Limited Authority: Representations. Consultant, shall claim, or assert to be,
an, officer, director, or employee of Company. Consultant shall not have the
authority to sign or execute any contract, agreement, or other document
purporting to bind Company or its affiliates, other than in strict accordance
with signed written authorization of Company. Consultant shall not make or give
any guarantee, warranty, or representation, whether written or oral, concerning
or with respect to the Company , except as specifically authorized in advance
and in a signed writing by an officer or manager of Company.

 

8. Intellectual Property/Work Product. Except as otherwise agreed by the
parties, all ideas, know how, analyses, recommendations, processes, information,
drawings, designs, models, inventions, copyrightable material, data and
documentation and other tangible and intangible materials authored, prepared,
created, made, delivered, conceived or reduced to practice, in whole or in part,
by Consultant for Company as a result of, and in connection with the Consulting
Services (collectively, the 'Work Product") shall be the sole and exclusive
property of Company and shall be considered works made for hire. In the event
any Work Product does not fall within the specifically enumerated works that
constitute works made for hire under the United States copyright laws,
Consultant hereby irrevocably, expressly and automatically assigns all right,
title and interest worldwide in and to such Work Product to Company, including,
without limitation, all copyrights, patent rights, trade secrets, trademarks,
moral rights and all other applicable proprietary and intellectual property
rights.

 

9. No Prior Conflicting Agreements. Consultant represents and warrants that she
does not currently have any engagement, commitment, or agreement with any
person, firm, or entity that (a) conflicts with the terms of this agreement; (b)
will, can, or may interfere with the full and faithful performance by Consultant
of the covenants, terms, and conditions of this agreement; or (c) interferes
with the Consultant's full enjoyment of its rights and privileges hereunder.
Consultant agrees to indemnify, defend, and hold Company harmless from and
against any loss, liability, claims, damage or cost it incurs (including
attorneys' fees and court costs) arising out or relating to any breach of the
representations and warranties set forth in this section.

 

10. Non-Disclosure and Confidential Information.

 

a. Each party agrees to treat as confidential any and all Confidential
Information received from the other in connection with the negotiation,
execution, and performance of this agreement. For purposes of this agreement,
"Confidential Information" shall mean information, documents, and other tangible
things, provided by either party to the other, in whatever form, relating to the
party's contractual relationships and business operations, including, without
limitation, the party's financial information, personal information, customer,
vendor and supplier lists, product plans, marketing or promotional plans and
methods, buying habits, engineering details, sales statistics and data, pricing,
costs of products and services, manufacturing and distribution processes,
compensation of employees, terms of employment, and any other trade secret or
non-public proprietary information of any kind, nature, or description, whether
alone or in its compiled form, and whether or not marked as confidential;

 

b. Each party agrees that during the Term, and for a period of two (2) years
thereafter, it shall not knowingly, without prior written consent of the other
party, disclose Confidential Information to others not a party to this
agreement. However, for any Confidential Information constituting a trade secret
under the North Carolina Trade Secrets Protection Act, the provisions of this
section 10 shall remain in effect until that trade secret information no longer
constitutes a trade secret under the law;

 

  2



 

 

c. Neither party shall be obligated to keep confidential any information that is
(i) known to it (as evidenced by its written records) prior to the receipt
thereof from the other party; (ii) disclosed to it without any knowledge of the
recipient party of the existence of any obligation of the disclosing party not
to disclose such information; or (iii) in the public domain or becomes generally
known through no fault of either party;

 

d. Either party shall be permitted to disclose Confidential Information of the
other party (i) to protect or enforce its rights hereunder; (ii) to such party's
attorneys, accountants, agents, or business advisors; and (iii) as required to
be disclosed by applicable law or in a court proceeding subject to
confidentiality protection.

 

11. Indemnity.

 

a. By Consultant: Consultant shall indemnify Company and its owners, officers
directors, and employees against any third party liability, judgment, demand,
action, suit, loss, damage, cost and other expense (including, but not limited
to, reasonable attorneys' fees to consider, advise and defend, and court costs)
(collectively, "Liability") arising out of (i) the negligent conduct of
Consultant or (ii) a material breach of this agreement by Consultant.

 

b. By Company: Company agrees to indemnify Consultant against any third-party
Liability arising out of (i) the negligent conduct of Company or Company's
owners, officers, directors, or employees; (ii) a material breach of this
agreement by Company or (iii) Company's promotion, marketing, and advertising of
its products and services.

 

12. Termination. Each shall have the right to termination the agreement if the
other party materially breaches the agreement, if such breach has not been cured
within ten (10) days after receipt of written notice of such breach containing
the basis therefor given by the affected non- breaching party to the breaching
party.

 

13. Non-Disparagement Each party agrees that it shall not make or publish, nor
cause or attempt to cause any other person to make or publish, any statement
(either written or oral) regarding the owners, officer, directors, or employees
of the other party, or the other party's products or services, that is
defamatory or disparaging, that reflects negatively upon the character,
integrity, or performance of the other party, or that is or reasonably could be
expected to be damaging to the reputation of the other party. Each party further
agrees that it shall not discourage, or attempt to discourage, any person, firm,
corporation or business entity from doing business with, or purchasing products
or services from, the other party.

 

14. Limited Liability. To the maximum extent permitted by law, neither party
shall be liable for any indirect, incidental, reliance, special, punitive,
exemplary, multiple, or consequential damages arising out of or relating to the
performance or non-performance of this agreement, whether or not a party has
been advised of the possibility of such damages.

 

  3



 

 

15. Notices.

 

a. For a notice or other communication under this agreement to be valid, it must
be in writing and delivered (i) by hand; (ii) by a national transportation
company; (iii) by registered or certified mail; or (iv) by electronic mail;

 

b. Subject to subsection 15.c, a valid notice or other communication under this
agreement will be effective when received by the party to which it is addressed.
It will be deemed to have been received:

 

 

i.

If it is (A) delivered by hand, then upon confirmation verbally or in person
from the deliverer, (B) delivered by a national transportation company (with all
fees prepaid), upon confirmation by receipt or tracking number, (C) delivered by
registered certified mail (return receipt requested and postage prepaid), upon
receipt as indicated by the date on the signed receipt, or (D) delivered by
electronic mail, upon receipt of a reply electronic mail communication from the
recipient; and

 

 

 

 

ii.

If the party to which it is addressed intentionally rejects or otherwise refuses
to accept it, or if it cannot be delivered because of a change in address or
contract information for which no notice was given, then upon that rejection,
refusal, or inability to deliver.

 

For notice or other communication to a party under this agreement to be valid,
it must be addressed using (i) the information specified below for that party or
(ii) any other information provided in writing by that party in a notice in
accordance with this section 15;

 

 

To Consultant:

Scott Shellady

 

 

 

 

[redacted]

 

 

 

 

 

 

 

 

To Company:

Attention:

William Alessi

 

 

 

 

[redacted]

 

 

 

Email:

 

 

 

c. If a notice or other communication addressed to a party is received after
5:00 p.m. on a business day at the location specified in the address of that
party set forth in subsection 15.0 or provided in accordance therewith, or on a
day that is not a business day, then the notice will be deemed received at 9:00
a.m. on the next business day.

 

16. Nature of Relationship. The parties expressly acknowledge and agree that
each party is acting as an independent contractor. Each party is responsible for
all taxes relating to its operation, and nothing in this agreement is intended
to create a relationship, express or implied, of employer- employee or
partnership or joint venture between Company and Consultant. Each party is also
responsible to provide its own workers compensation insurance, and no one from
one party shall be deemed an employee of the other party.

 

  4



 

 

17. Applicable Law. Jurisdiction and Venue. This agreement and any and all
disputes, claims, causes of action, litigation and/or lawsuits arising hereunder
and/or in any way relating hereto shall be governed by and construed under the
laws of the State of North Carolina, and the parties hereby agree to submit all
disputes arising out of this agreement to the jurisdiction and venue of the
state or federal courts in Mecklenburg County, North Carolina.

 

18. Waiver of Rights. No delay or omission on the part of either party in
exercising any right hereunder shall operate as a waiver of such right or of any
other right under this agreement. A waiver on any one occasion shall not be
construed as a bar to or waiver of any right to remedy on any future occasion.

 

19. Entire Agreement: Amendments: and Assignments. This agreement contains the
entire understanding between the parties with respect to the subject matter
hereof and supersedes all prior written or oral agreements between them with
respect to the subject matter hereof. This agreement may not be modified except
by an agreement in writing signed by Company and Consultant. Neither party may
assign this agreement or any of its obligations hereunder without the prior
written consent of the other party.

 

20. Severability. Each provision of the agreement shall be considered severable
from the rest, and if any provision of this agreement or its application to any
person, entity or circumstance shall be held invalid or unenforceable to any
extent, then the remainder of this agreement and the application of any other
provision to any person, entity or circumstance shall not be affected thereby
and shall be interpreted and enforced to the greatest extent permitted by law as
to give effect to the original intent of the parties hereto.

 

21. Authority. Each individual executing this instrument on behalf of a
corporation or entity individually represents and warrants that such corporation
or entity is validly existing, that such execution has been duly authorized,
that the terms of the instrument will be binding upon the corporation or entity,
and that such individual is duly authorized to execute this agreement on behalf
of such corporation or entity.

 

22. Construction. The parties acknowledge and agree that each party hereto and
its counsel has reviewed and revised this agreement and that they agree the
normal rule of construction that any ambiguities are to be resolved against the
drafter shall not be employed in the interpretation of this agreement or any
amendments to it.

 

23. Captions. Section titles or captions contained in this agreement are
inserted as a matter of convenience and for reference and in no way define,
limit, extend or describe the scope of this agreement or the intent of any
provision thereof.

 

24. Counterparts. This agreement may be executed simultaneously in two
counterparts, each of which shall be deemed an original, but both of which
together shall constitute but one and the same instrument. The parties may sign
the agreement electronically, and signed copies of the agreement may be
exchanged by electronic mail in portable document format ("PDF") provided that
the other party acknowledges receipt of the signed agreement.

 

  5



 

 

The parties are signing this agreement on the date stated in the introductory
clause.

 

SCOTT SHELLADY

 

GOOD HEMP, INC.

 

 

         

By:

/s/ Scott Shellady   By: /s/ William Alessi  

 

  Name: William Alessi  

 

  Title: CEO  

 

  6

 